Citation Nr: 0203896	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and service 
records have been obtained, including evidence obtained 
through attempts by the RO to verify the veteran's alleged 
stressors by means of a search by the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
veteran was also afforded a VA examination.  The statement of 
the case provided to the veteran and his representative, as 
well as additional correspondence to the veteran, informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  In this regard, the Board 
notes that the veteran has failed to provide the specific 
date of the alleged incident, independent evidence verifying 
the alleged incident, or any other relevant detailed 
information.  See Wood v. Derwinski, 1 Vet. App 190, 193 
(1991) (it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates, and places of events claimed 
to support a PTSD stressor).  Therefore, the Board finds that 
a remand would serve no useful purpose, that the duty to 
assist was satisfied, and the case is ready for appellate 
review.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).  To establish entitlement to service 
connection for PTSD, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2001).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  His separation 
examination report, dated November 1971, did not note the 
presence of any psychiatric disorders, and the veteran was 
deemed to be "normal" with regard to his psychiatric status.   

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that the veteran 
served from January 1968 to December 1971.  His military 
occupational specialty (MOS) was listed as an electrical 
equipment repairman.  The veteran was noted as having one 
year, eight months, and 21 days of foreign service.  

The veteran's Airman Military Record stated that the veteran 
had foreign service in Okinawa, Japan from December 1968 
through September 1970.

A Department of the Air Force announcement as to the 
reporting officials for the 374th Field Maintenance Squadron, 
dated April 1969, indicates that Staff Sergeant [redacted]
[redacted] was the rating official for the veteran.  

A February 1969 Request and Authorization for Change of 
Administrative Orders, filed with a Request and Authorization 
for Temporary Duty-Military, indicates that the veteran was 
to report to Cam Ranh Bay Air Base, in the Republic of 
Vietnam for 52 days of maintenance duty.  In September 1969, 
another Request and Authorization for Temporary Duty-Military 
was completed, authorizing the veteran to perform maintenance 
duty at Tan Son Nhut Air Base in the Republic of Vietnam for 
52 days.  A December 1969 Request and Authorization for 
Temporary Duty-Military, authorized the veteran to perform 
maintenance duty at Tan Son Nhut Air Base in the Republic of 
Vietnam for 52 days.  A June 1970 Request and Authorization 
for Temporary Duty-Military indicated that the veteran was to 
perform maintenance duty at Cam Ranh Bay Air Base, in the 
Republic of Vietnam, for 52 days.  

A June 1996 private medical record from R. W. Horn, Ph.D., 
indicates that the veteran underwent a neuropsychological 
assessment.  According to the report, the veteran had a 
history of metastatic testicular cancer, with lung and 
cerebral metastases requiring resection of the lungs and left 
dorsolateral frontal meningioma and two years of chemotherapy 
and brain radiation.  The report noted a history of Agent 
Orange exposure.  The veteran reported that he was 
experiencing cognitive problems and intense anxiety, as well 
as difficulty concentrating and increased fatigue.  He also 
reported that "loud noises" reminded him of his Vietnam 
experiences, but that he avoided movies about Vietnam.  A 
mental status evaluation revealed that the veteran was 
cooperative, had clear and coherent speech, without evidence 
of a thought disorder, and that he had full and appropriate 
affect.  The veteran was able to understand instructions and 
questions, but was "a bit impulsive" and "mildly tense."  
Psychological screening showed symptoms of depression, 
heavily focused on complaints of physical and mental 
malfunctioning.  Dr. Horn indicated that he got the sense 
that the veteran was "psychologically exhausted, while 
nonetheless attempting to maintain a positive attitude."  
There was no evidence of character pathology or psychosis.  
In summary, Dr. Horn stated that the veteran had consistent 
cognitive impairment in problem-solving, attentional control, 
cognitive flexibility, and memorization.  Likewise, the 
veteran had mild motor and sensory difficulties, but basic 
perceptual functions remained intact.  The impression was 
that the veteran's neuropsychological examination was 
consistent with significant generalized white matter 
dysfunction, which produced inefficient cognitive processing.   
Dr. Horn indicated that the veteran's frontal lobe functions 
had been compromised, either related to his radiation therapy 
or frontal lobe dementia.  He also opined that it was "highly 
unlikely that the [veteran's] difficulties . . . are a 
function of affective disorder" and that the veteran's 
behavioral and somatic symptoms, which were consistent with 
depression, were "most likely reactive in nature."

In an April 1997 statement, the veteran indicated that he was 
stationed in or near Cam Ranh Bay in Vietnam, during January 
or February 1969 or 1970, when he saw his friend, Staff 
Sergeant [redacted] get hit by rocket shrapnel.  According 
to the veteran's statement, Staff Sergeant [redacted] was injured 
when he walked past the protected area outside the hanger at 
Cam Ranh Bay, whereupon the veteran helped "pull him in" 
before he was taken for treatment by medivac.  The veteran 
stated that he remembers seeing his face and the blood, but 
that he had never looked for any information regarding Staff 
Sergeant [redacted] after he was injured.  He also stated that he 
avoided "anything to do with the names on the wall or 
information about the men who had died."  In addition, the 
veteran indicated that he felt guilty because he did not stop 
Staff Sergeant [redacted] from going outside the protected area 
and because he was angry at Staff Sergeant [redacted] for doing 
so.  He also indicated that he had a flashback while watching 
a scene in a movie, and that he had dreams about the 
incident.

The veteran's wife also submitted a statement, dated January 
1998.  According to her statement, the veteran "felt guilty 
when he returned to the [S]tates a whole person" and "has 
tried to maintain the rage or hostility he feels . . . ."  
She stated the veteran had to quit working at age 48 due to 
frontal lobe syndrome, dementia, and poor balance.  She also 
stated that the veteran has poor concentration and processing 
skills, but that he is not "crazy, deviate [sic], or 
violent."

The veteran was afforded a VA PTSD examination in January 
1998.  According to the report, the veteran is married, with 
two children, and had been on medical leave from teaching due 
to complications of testicular cancer, with brain surgery to 
remove a metastasis and radiation treatment.  The examiner 
noted that the information relied upon in the report was 
obtained from the veteran, as the veteran's claims file and 
medical records were unavailable.  According to the history, 
the veteran reported that he went to college for a few years 
after high school, and then joined the Air Force in 1968, 
whereupon he became a radar specialist.  He also reported 
that he went to Vietnam in December 1969, for two years, 
wherein he was in combat at Cam Ranh Bay and "Tanh Sa Nu."  
The veteran stated that he finished college and received his 
Master's Degree after his service.  According to the 
veteran's medical history, the veteran was on medication for 
seizures and hypertension, and attended a PTSD group.  He 
denied any hospitalizations since his cancer treatment in the 
1980s, and had current complaints of tinea pedis and hearing 
loss.  

The veteran related that he had short-term memory problems, 
sleep disturbance, and increased arousal, was a loner, and 
did not socialize, but that he loved his family and did not 
have a decreased interest in significant activities.  He 
related that he avoided all activities and situations except 
for group therapy.  He also related that he had intrusive 
distressing recollections of in-service events, including 
being subjected to rocket attacks in Cam Ranh Bay and an 
event where a colleague was severely wounded.  He indicated 
that the distressing thoughts occurred about once a week, and 
that he had nightmares about traumatic events in Vietnam 
about twice a month.  He also indicated that he experienced 
flashbacks, triggered by hearing songs that were popular 
during his time in Vietnam, wherein he feels panic and 
tension.  With regard to his psychiatric symptoms, the 
veteran reported that he had symptoms immediately upon coming 
back to Vietnam, with a remission from 1972 to 1974, but that 
his symptoms have gradually recurred and worsened in the 
previous two years.   He also reported that he tries to avoid 
stimuli associated with trauma, such as thoughts or feelings 
associated with Vietnam.  He could not remember the names of 
people that he was with during Vietnam.  The veteran's wife 
reported that he was easily irritated and stayed to himself.  
She also reported that he jumps in the middle of sleeping.  
The examiner noted that the veteran had not worked for at 
least the past year due to fatigue, difficulty concentrating, 
and memory problems, "probably attributed to radiation 
therapy and brain surgery . . . ."  

The examination report also showed that the veteran reported 
being stationed in Vietnam, at Cam Ranh Bay and Tan Son Nhut, 
as a radar technician as his stressor.  In particular, the 
veteran stated that the bases were subjected to attacks, 
where he feared he was going to die.  He also recalled 
witnessing a friend being disfigured and dying from shrapnel 
during a rocket attack.  

The mental status examination revealed that the veteran was 
appropriately dressed and soft-spoken and courteous, with 
good eye contact.  The examiner noted that the veteran 
hesitated and had difficulty with recalling events and 
concentration.  There was no evidence of suicidal or 
homicidal ideations, symptoms of depression, or substance 
abuse.  There was also no evidence of inappropriate behavior, 
delusions and hallucinations, or obsessive and ritualistic 
behavior.  The veteran's thought process was not impaired, 
except for difficulty concentrating.  He was able to maintain 
good personal hygiene and the basic activities of daily 
living.  His speech was normal.  The veteran did not have 
panic attacks except during flashbacks, and there was no 
evidence of poor impulse control.  He was not oriented as to 
place and time, but was oriented as to person.  He indicated 
the wrong year as to time, and the wrong floor of the 
building as to place.  The veteran was noted as having daily 
sleep disturbance.  The examiner stated that the veteran 
satisfied the criteria for a diagnosis of PTSD, including:  
witnessing stress and a threat to his life; recurrent, 
intrusive and distressing recollections and dreams of the 
events; avoidance behavior; feelings of numbness and 
detachment from others; an exaggerated startle response; 
difficulty sleeping; and irritability.  He also indicated 
that the veteran's stressor and symptoms were linked, as 
evidenced by the contents of the veteran's dreams, avoidance 
behavior, and startle response.   According to the examiner, 
the veteran's PTSD had an acute onset, with a chronic or 
subchronic course.  The examiner also opined that the 
veteran's PTSD symptoms only mildly affect his social 
functioning, sense of well being, and ability to work, as 
most of his symptoms were attributable to his neurosurgery 
and chemotherapy.  The Axis I diagnosis was chronic PTSD and 
a Global Assessment of Functioning (GAF) score of 70 was 
assigned.

In September 1998, USACRUR provided a response to a request 
by the RO for verification of the veteran's alleged 
stressors.  The letter indicated that records did not 
document the death or injury of Staff Sergeant [redacted]
[redacted] during January through March 1969 or January through 
March 1970, in the 374th Field Maintenance Squadron or the 
374th Tactical Airlift Wing.

Unit histories for the 374th Tactical Airlift Wing were 
provided for January through March 1969 and 1970.  These 
records fail to mention the name [redacted].  In 
addition, these records are negative for any attacks by the 
enemy during these time periods at the Cam Ranh Bay Air Base.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214 does not 
reflect that the veteran received any decorations or medals 
that indicate involvement in combat.  The veteran received 
the Distinguished Service Medal, Vietnam Service Medal, Small 
Arms Expert Marksmanship Ribbon, and Armed Forces Good 
Conduct Medal.  Further, as mentioned earlier, his MOS was 
listed as an electrical equipment repairman, which is not a 
specialty that is, on its face, indicative of a combat role.  
Accordingly, in view of the lack of any official evidence 
that the veteran participated in combat with the enemy, the 
Board finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  See VAOPGCPREC 12-99.  Therefore, as the veteran has 
not been shown to have engaged in combat with the enemy, any 
alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence. 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).
In this case, the evidence of record contains a diagnosis of 
PTSD.  However, this diagnosis is unreliable because it was 
based on an unverified stressor.  In this regard, the Board 
notes that the RO made an attempt to verify the veteran's 
alleged stressor, but that there is no credible supporting 
evidence.  While the evidence confirms that the veteran had 
service in Vietnam and that Staff Sergeant [redacted] was a 
member of the supervising personnel for the veteran's unit, 
there is simply no evidence that the veteran engaged in 
combat operations or that Staff Sergeant [redacted] was wounded 
or killed in action.  The USACRUR letter and unit histories 
clearly indicate that there were no significant combat 
situations or casualties, including that of Staff Sergeant 
[redacted], during the periods suggested by the veteran in 1969 
and 1970.   In addition, the veteran's MOS, as discussed 
earlier, was a noncombat position.  Likewise, the Board notes 
that the veteran's diagnosis of PTSD was based on an 
unconfirmed history as reported by the veteran, which the 
Board is not bound to accept.  See Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (where a veteran's alleged stressors 
are uncorroborated, the Board is not required to accept a 
recent diagnosis of PTSD as being the result of the veteran's 
service).  Additionally, both the VA examiner and Dr. Horn 
indicated that the veteran's symptomatology was likely 
related to his cancer treatment.  See Wood at 192 (1991) (the 
Board is not required to accept unsubstantiated and ambiguous 
opinions as to the origins of a veteran's PTSD).  It is also 
noteworthy that the VA examiner did not fully review the 
veteran's claims file or medical records, and relied on the 
veteran's statements.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon an 
inaccurate factual premise or history as related by the 
veteran).  Furthermore, the Board observes that the veteran 
did not report any stressors from his Vietnam service during 
his June 1996 neuropsychological examination, and the report 
did not include a diagnosis of PTSD.  Moreover, the veteran 
told the January 1998 VA examiner that he served as a radar 
technician for two years in Vietnam, but the veteran's 
service records show that he only had approximately 210 days 
of service in Vietnam, and that the balance of his foreign 
service was in Okinawa, Japan.  In the absence of a reliable 
diagnosis, the Board concludes that there is no basis to 
grant service connection for PTSD.

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.
 

ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

